EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Xiaoan Lu on 7/13/21.

The application has been amended as follows: 

In the Claims:
(Currently Amended) A method for video decoding, comprising:
accessing transform coefficients of a block of an image in a video;
de-quantizing said transform coefficients based on a quantization matrix; 
inverse transforming said de-quantized transform coefficients based on a separable transform to form decoded prediction residuals, wherein said separable transform corresponds to at least a first transform and a second transform, and wherein said quantization matrix is based on a matrix product 
decoding said block based on said decoded prediction residuals.

2-6.	(Cancelled).

(Currently Amended) The method of claim [[6]] 1, wherein coefficients of said matrix product are scaled by respective scaling factors to obtain said quantization matrix.

(Previously Presented) The method of claim 7, wherein said respective scaling factors are based on a power function of a value and corresponding locations of said coefficients.

(Previously Presented) The method of claim 1, when said first transform is transform skip, all elements in a row of said quantization matrix are same, or when said second transform is transform skip, all elements in a column of said quantization matrix are same.

10-15.	(Cancelled).

(Currently Amended) A method for video encoding, comprising:
accessing prediction residuals of a block of an image in a video;
transforming said prediction residuals based on a separable transform to form transformed coefficients, wherein said separable transform corresponds to at least a first transform and a second transform;
quantizing said transformed coefficients based on a quantization matrix, wherein said quantization matrix is based on a matrix product 
encoding said quantized transformed coefficients.

(Cancelled).

(Currently Amended) The method of claim [[17]] 16, wherein coefficients of said matrix product are scaled by respective scaling factors to obtain said quantization matrix.

(Previously Presented) The method of claim 18, wherein said respective scaling factors are based on a power function of a value and corresponding locations of said coefficients.

(Previously Presented) The method of claim 16, when said first transform is transform skip, all elements in a row of said quantization matrix are same, or when said second transform is transform skip, all elements in a column of said quantization matrix are same.

(Currently Amended) An apparatus for decoding video data, comprising:
one or more processors, wherein said one or more processors are configured to:
access transform coefficients of a block of an image in a video;
de-quantize said transform coefficients based on a quantization matrix; 
inverse transform said de-quantized transform coefficients based on a separable transform to form decoded prediction residuals, wherein said separable transform corresponds to a first transform and a second transform, and wherein said quantization matrix is based on a matrix product 
decode said block based on said decoded prediction residuals.


(Cancelled).

(Currently Amended) The apparatus of claim [[22]] 21, wherein coefficients of said matrix product are scaled by respective scaling factors to obtain said quantization matrix.

(Previously Presented) The apparatus of claim 23, wherein said respective scaling factors are based on a power function of a value and corresponding locations of said coefficients.

(Previously Presented) The apparatus of claim 21, when said first transform is transform skip, all elements in a row of said quantization matrix are same, or when said second transform is transform skip, all elements in a column of said quantization matrix are same.

(Currently Amended) An apparatus for encoding video data, comprising: 
one or more processors, wherein said one or more processors are configured to:
access prediction residuals of a block of an image in a video;
transform said prediction residuals based on a separable transform to form transform coefficients, wherein said separable transform corresponds to at least a first transform and a second transform;
quantize said transform coefficients based on a quantization matrix, and wherein said quantization matrix is based on a matrix product 
encode said quantized transform coefficients.

(Cancelled).

(Currently Amended) The apparatus of claim [[27]] 26, wherein coefficients of said matrix product are scaled by respective scaling factors to obtain said quantization matrix.

(Previously Presented) The apparatus of claim 28, wherein said respective scaling factors are based on a power function of a value and corresponding locations of said coefficients.

(Previously Presented) The apparatus of claim 26, when said first transform is transform skip, all elements in a row of said quantization matrix are same, or when said second transform is transform skip, all elements in a column of said quantization matrix are same.

(New) The method of claim 1, wherein a size of said block is MxN, M being a width and N being a height of said block, wherein said first transform is N-point and said second transform is M-point, and said first vector containing N elements and said second vector containing M elements.

(New) The method of claim 16, wherein a size of said block is MxN, M being a width and N being a height of said block, wherein said first transform is N-point and said second transform is M-point, and said first vector containing N elements and said second vector containing M elements.

(New) The apparatus of claim 21, wherein a size of said block is MxN, M being a width and N being a height of said block, wherein said first transform is N-point and said second transform is M-point, and said first vector containing N elements and said second vector containing M elements.

(New) The apparatus of claim 26, wherein a size of said block is MxN, M being a width and N being a height of said block, wherein said first transform is N-point and said second transform is M-point, and said first vector containing N elements and said second vector containing M elements.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334.  The examiner can normally be reached on 571-272-7334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y LEE/Primary Examiner, Art Unit 2419